Title: Orderly Book, 10 October 1758
From: Washington, George
To: 



[10 October 1758]

Camp at Reas Town Tuesday Octr 10th 1758
G. O.
Parole Lyme
Colo. for to Morrow Colo. Washington.
Field Officer for to Morrow Major Campbell.
Adjutant for to Morrow 1st Virginia Regiment.
General Forbes repeats his orders that no person whatsoever either in the Army or follower of it shall give an Indian any Spirituous or firmented Liquours upon any Accounts whatever if an Officer he shall be Tryed for disobedience of Orders, if a Soldier he shall Suffer the Severest Corporal Punishment, & if a Sutler he shall have his goods Plunderd & be whiped out of Camp & any person who is found to buy exchange or Receive in any Shape whatever from an Indian any of the Presents

made them by His Majesty, shall be deemd equally Guilty & Suffer the Same Punishments.


Details for Guards
C.
S.
S.
C.
P.


H.
1
1
2
3
29


1 Vs.


1
1
14


2 [Vs.]

1
2
1
24



1
2
5
5
67


Detachments







H.

2
1
1
28


1 Vs.


1

12


2 [Vs.]


1

22




2
3
1
62


Fatigue







H.


1

17


1 Vs.




8


2 [Vs.]


1

15





2

40


